Opinion
Quinn, Chief Judge:
At trial, the accused moved for a new Article 32 investigation. Among other things, he alleged that his request for individual military counsel for the investigation had been improperly refused. The motion was denied. Thereupon, the accused entered a plea of guilty to all the offenses charged and was duly sentenced. We are now asked to reverse the conviction and dismiss the charges on the ground that denial of the motion was prejudicial error.
Several actions by the accused in connection with his request for Captain Carmichael as individual counsel for the Article 32 investigation are differently construed by Government counsel and appellate defense counsel. We need not resolve these differences which are chiefly concerned with whether the accused abandoned his request.
Certainly, it is the rule, as the accused contends and as we have consistently held, that on timely objection an accused is “entitled to judicial enforcement” of a substantial pretrial right “without regard to whether such enforcement will benefit him at the trial.” United States v Mickel, 9 USCMA 324, 327, 26 CMR 104 (1958). See also United States v Worden, 17 USCMA 486, 489, 38 CMR 284 (1968). It is equally certain that the right to the assistance of counsel of one’s own choice during the pretrial proceedings, when such counsel is reasonably available, is a substantial right entitled to judicial enforcement. United States v Nichols, 8 USCMA 119, 23 CMR 343 (1957); United States v Tellier, 13 USCMA 323, 32 CMR 323 (1962). The accused, however, has had the benefits of Captain Carmichael’s assistance both before and at trial.
Almost a month before trial, Captain Carmichael was designated as assistant defense counsel. It is reasonably inferable from the record that, unlike the situation of the accused’s selected counsel in the Nichols case, Carmichael had available for review and analysis the entire Article 32 record. And, it specifically appears that he actively participated in the preparations for trial. Thus, long before trial, Carmichael’s professional skill, experience, and judgment were exerted in the accused’s behalf in regard to determination of the strength and weaknesses of the Government’s case and the development of the defense case. At trial, the accused expressly indicated his willingness to accept Captain Carmichael in the subordinate role of assistant defense counsel. His entry of a plea of guilty to all the charges, which he had earlier negotiated with the assistance of Captain Hickman, the appointed defense counsel, manifests a conviction that further participation by Captain Carmichael could serve no useful purpose. On this record, we would be unjustified “in law or logic to set aside” the conviction entered upon the plea of guilty. United States v Mickel, supra, at page 327.
The decision of the United States Army Court of Military Review is affirmed.